Citation Nr: 0717757	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  03-28 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating higher than 10 percent for 
degenerative joint disease of the right shoulder. 

2. Entitlement to a rating higher than 10 percent for 
degenerative joint disease of the cervical spine. 

3. Entitlement to a rating higher than 10 percent for 
degenerative joint disease of the lumbar spine.  

4. Entitlement to a rating higher than 10 percent for 
hypertension. 

REPRESENTATION

Veteran represented by:  Texas Veterans Commission

ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1961 to January 1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in September 2002, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

In August 2006, the veteran canceled his request for a 
hearing before the Board. 


FINDINGS OF FACT

1. Degenerative joint disease of the right shoulder (non-
dominant or minor extremity) is manifested by severe 
degenerative joint disease at the acromioclavicular joint 
with mild degenerative joint disease of the glenohumeral 
joint, and limitation of motion with forward flexion and 
abduction from 0 degrees to 160 degrees with pain at the 
extremes and internal and external rotation from 0 degrees to 
90 degrees.  

2. Degenerative joint disease of the cervical spine is 
manifested by pain, slight limitation of motion (forward 
flexion to 45 degrees, backward extension to 45 degrees, 
lateral flexion on the left and right to 45 degrees each, and 
rotation on the left and right to 80 degrees each), and X-ray 
findings of degenerative changes at C6-7; there is no 
objective evidence to demonstrate muscle spasm or guarding, 
abnormal spinal contour, or that any intervertebral disc 
syndrome is associated with the degenerative joint disease of 
the cervical spine.  

3. Degenerative joint disease of the lumbar spine is 
manifested by pain, slight limitation of motion (forward 
flexion to 80 degrees with discomfort, backward extension to 
30 degrees without pain, lateral flexion on the left to 25 
degrees with mild discomfort, lateral flexion on the right to 
25 degrees with mild discomfort, rotation on the left to 25 
degrees with mild discomfort, and rotation on the right to 25 
degrees with mild discomfort), and X-ray findings of 
osteophytes from L3 to L4; there is no objective evidence to 
demonstrate muscle spasm or guarding, abnormal gait, abnormal 
spinal contour, or that any intervertebral disc syndrome is 
associated with the degenerative joint disease of the lumbar 
spine.   

4. Hypertension is shown by diastolic pressure that is 
predominantly less than 100, systolic pressure that is 
predominantly less than 160 and a requirement for continuous 
medication for control.  


CONCLUSIONS OF LAW

1. The criteria for a rating higher than 10 percent for 
degenerative joint disease of the right shoulder have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5201 (2006).

2. The criteria for a rating higher than 10 percent for 
degenerative joint disease of the cervical spine have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5290 
(effective prior to September 26, 2003) and Diagnostic Codes 
5003, 5242 (effective on September 26, 2003).

3.  The criteria for a rating higher than 10 percent for 
degenerative joint disease of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Codes 5003, 5292 (effective prior to 
September 26, 2003) and Diagnostic Codes 5003, 5242 
(effective on September 26, 2003).

4.  The criteria for a rating higher than 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 
(2006).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letters, 
dated in June 2005 and October 2006.  The notice included the 
type of evidence needed to substantiate the claims for an 
increased rating, namely evidence to show that the service-
connected disabilities have gotten worse.  The veteran was 
informed that VA would obtain VA records and records of other 
Federal agencies and that he could submit private medical 
records or authorize VA to obtain the records on his behalf.  
He was asked to submit any evidence in his possession that 
pertained to the claims.  The veteran was also informed about 
the degree of disability assignable and the effective date of 
the claims.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim). 

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured without 
prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claims.  That is he had the opportunity to submit 
additional argument and evidence and to address the claims at 
a hearing in September 2006, which he canceled.  The claims 
were then readjudicated following substantial 
content-complying notice as evidenced by the supplemental 
statement of the case in November 2006.  As the timing error 
did not affect the essential fairness of the adjudication of 
the claims, the presumption of prejudicial error as to the 
timing error in the VCAA notice is rebutted.  
Sanders v. Nicholson, No.06-7001 (Fed. Cir. May 16, 2007).

It is further noted that in regard to the notice of the 
degree of disability assignable and the effective date of the 
claims, as the claims are denied, no higher disability 
ratings or effective dates are awarded as a matter of law, 
and therefore there is no possibility of any prejudice to the 
veteran with respect to the timing error as to the claims.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claims.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  The veteran was afforded the opportunity to 
testify at a personal hearing in September 2006, but he 
canceled his hearing request.  

The RO has obtained the veteran's VA records and records from 
Darnall Army Community Hospital.  The veteran has not 
identified any additionally available evidence for 
consideration in his appeal.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claims.  38 U.S.C.A. § 5103A(d).  
The veteran was afforded VA examinations in July 2002 and 
September 2006, specifically to evaluate the nature and 
severity of each of his claims.  

As there is no indication of the existence of additional 
evidence to substantiate the claims, no further assistance to 
the veteran is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In addition, when rating the veteran's service-connected 
disability, the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is the 
more recent evidence, however, that is of primary concern 
because it provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  

Right Shoulder

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Pursuant to Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When there is 
arthritis with at least some limitation of motion, but to a 
degree which would be noncompensable under a limitation-of-
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Under Diagnostic Code 5201, when arm motion is limited at the 
shoulder level, or when arm motion is limited to a point 
midway between the side and shoulder level, the minor arm is 
rated 20 percent.  When arm motion is limited to 25 degrees 
from the side, the minor arm is rated 30 percent.  As noted 
at the time of a VA examination in September 2006, the 
veteran is left-handed; thus, for VA rating purposes, his 
right shoulder is perceived as the minor, or non-dominant, 
extremity.  

The Rating Schedule provides that a normal range of motion of 
the shoulder is 0 degrees to 180 degrees on flexion and 
abduction, 0 degrees to 90 degrees on internal rotation, and 
0 degrees to 90 degrees on external rotation.  38 C.F.R. 
§ 4.71, Plate I.   

The veteran's non-dominant right shoulder disability is 
currently rated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010-5203.  The current 10 percent 
rating is that which is assigned when there is arthritis with 
at least some limitation of motion (but not compensable under 
the respective limitation-of-motion code) under 38 C.F.R. 
§§ 4.59, 4.71a, Diagnostic Codes 5003 and 5010.  

Under Diagnostic Code 5203, impairment of the minor clavicle 
or scapula, as shown by malunion, or nonunion without loose 
movement, is rated 10 percent. Nonunion with loose movement 
or dislocation of the minor clavicle or scapula is rated 20 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  The 
veteran did not complain of, nor did the objective medical 
evidence show, malunion or nonunion of the right clavicle or 
scapula.  

The evidence from VA examination reports and outpatient 
records shows that motion of the veteran's right shoulder 
joint is limited but not to the extent required (i.e., 
restriction of the arm to shoulder level or midway between 
the side and shoulder level) for a 20 percent rating under 
Diagnostic Code 5201.  At the time of a July 2002 VA 
examination, the veteran was noted to have severe 
degenerative joint disease of the right acromioclavicular 
joint.  There was tenderness in the glenohumeral joint of the 
right shoulder, and range of motion of that joint was as 
follows:  forward flexion from 0 degrees to 170 degrees; 
extension from 0 degrees to 45 degrees; internal rotation 
from 0 degrees to 80 degrees; and external rotation from 0 
degrees to 75 degrees, abduction from 0 degrees to 170 
degrees, and adduction from 0 degrees to 40 degrees.  There 
was no additional limitation noted on repetition of movement 
during physical examination due to pain, fatigue, 
incoordination, weakness, and lack of endurance.  At the time 
of a September 2006 VA examination, the veteran reported 
daily aching and stiffness of the right shoulder, for which 
he took aspirin with good relief.  He denied flare-ups and 
episodes of dislocation or recurrent subluxation.  Previous 
X-rays of the shoulder revealed severe degenerative joint 
disease at the acromioclavicular joint with mild degenerative 
joint disease of the glenohumeral joint.  Range of motion of 
the right shoulder was forward flexion and abduction from 0 
degrees to 160 degrees, and internal and external rotation 
from 0 degrees to 90 degrees.  There was objective evidence 
of painful motion, as the right shoulder was noted to be 
painful at the extremes of forward flexion and abduction.  
There was no additional limitation noted with repetition of 
movement during the physical examination as related to pain, 
fatigue, incoordination, weakness, and lack of endurance.  

The Board finds that there is no additional disability due to 
functional loss due to pain under 38 C.F.R. § 4.40 or 
additional disability due to functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  At the time of the VA examinations, 
the veteran complained of pain, stiffness, swelling, 
weakness, fatigue, lack of endurance, and locking of the 
shoulder.  The examiner who performed the VA examinations 
specifically addressed these factors with regard to impact on 
joint function and whether there were any additional motion 
limitations on account of these factors.  Based on this 
evidence, the Board finds that the evidence of record 
establishes that the veteran's right shoulder disability does 
not cause additional functional impairment due to pain that 
more nearly approximates the criteria for a 20 percent 
rating, that is, limitation of motion to shoulder level or 
midway between the side and shoulder level.  38 C.F.R. 
§§ 4.40 and 4.45.  

Consequently, a disability rating higher than 10 percent 
under Diagnostic Code 5201 is not warranted, and the 
preponderance of the evidence is against the claim.   

The Board has considered other potentially relevant rating 
criteria as found in Diagnostic Codes 5200 and 5202 for 
ankylosis of the scapulohumeral articulation and impairment 
of the humerus, respectively.  However, as shown above, the 
objective medical evidence does not demonstrate ankylosis, 
malunion of the humerus with deformity, or recurrent 
dislocation of the humerus at the scapulohumeral joint.  

Also, as the claim does not present such an unusual or 
exceptional disability picture to render impractical the 
application of the regular schedular standards, referral for 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not 
warranted.  It is further noted in that regard that at the 
time of the September 2006 VA examination, the veteran 
indicated that he had not lost any time from work due to his 
right shoulder pain.  

Cervical Spine

The veteran's service-connected degenerative joint disease of 
the cervical spine is currently evaluated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5242, for 
degenerative arthritis of the spine.  



During the course of the veteran's appeal, the regulations 
pertaining to evaluating disabilities of the spine were 
revised, effective September 23, 2002 and again effective 
September 26, 2003.  67 Fed. Reg. 54,345-49 (August 22, 
2002); 67 Fed. Reg. 51,454-58 (August 27, 2003).  

The pertinent medical evidence in the file consists of VA 
examinations July 2002 and September 2006, and VA and private 
medical records.

Criteria effective prior to September 23, 2002

The Board finds that, under the evaluation criteria effective 
prior to September 23, 2002, the preponderance of the 
evidence is against the veteran's claim for a rating higher 
than 10 percent for the cervical spine disability.  

Under the "old" rating criteria for evaluating arthritis 
due to trauma under 38 C.F.R. § 4.71a, Diagnostic Code 5010, 
such is substantiated by X-ray findings and rated as 
degenerative arthritis.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2002), degenerative arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When there is arthritis with at least some 
limitation of motion, but to a degree which would be 
noncompensable under a limitation-of-motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Cervical 
spine X-rays taken at the VA 2002 indicate degenerative 
changes at C6-7.      

Under 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002), for 
evaluation of limitation of motion of the cervical spine, 
slight limitation of motion warrants a 10 percent rating and 
moderate limitation of motion warrants a 20 percent rating.  
The medical evidence, overall, shows that his cervical spine 
is not more than slightly limited in motion.  At the time of 
a VA examination in July 2002, range of motion studies showed 
the following:  forward flexion to 40 degrees, backward 
extension to 50 degrees, lateral flexion on the left to 40 
degrees, lateral flexion on the right to 35 degrees, and 
rotation on the left and right to 60 degrees.  More recently, 
at the time of a VA examination in September 2006, cervical 
spine range of motion studies showed the following:  forward 
flexion to 45 degrees, backward extension to 45 degrees, 
lateral flexion on the left and right to 40 degrees each, and 
rotation on the left and right to 70 degrees each.  VA 
outpatient and private treatment records do not show 
limitation of motion of the cervical spine, in terms of 
degrees, any more severe than that reflected on the VA 
examinations.  In light of the foregoing, a 10 percent rating 
is appropriate, and a higher rating, 20 percent, is not in 
order under Code 5290.  

The Board has also considered the veteran's complaints on 
examination and outpatient records to the effect that he has 
pain, stiffness, fatigue, lack of endurance, and instability 
to the cervical spine.  In furnishing range of motion 
findings, the VA examiners considered increased pain with 
motion and, in fact, offered comments in that regard where 
observed.  The VA examiners, however, stated that there was 
no additional limitations with repetition of movement during 
the physical examination as related to pain, fatigue, 
incoordination, weakness, or lack of endurance.  In short, 
the Board finds that there is no credible objective evidence 
to show that pain on use or during flare-ups results in 
additional functional limitation to the extent that the 
cervical spine is moderately limited in motion under 
Diagnostic Code 5290.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The Board further notes that there are no other rating 
criteria by which the veteran would be more appropriately 
evaluated in terms of his service-connected cervical spine 
disability.  Evaluating his disability under provisions 
relevant to intervertebral disc syndrome would be 
unwarranted, given that service connection has not 
specifically been established for such condition.  Moreover, 
although the VA examiner in September 2006 diagnosed a 
degenerative disc disease of the cervical spine, service 
connection for a disc condition has not been established or 
shown to be a part of the service-connected degenerative 
joint disease disability.  Thus, neither the "old" nor the 
revised regulation pertaining to intervertebral disc syndrome 
is for application in this case.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002); and 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (effective September 23, 2002), 
published at 67 Fed. Reg. 54345-54349 (August 22, 2002).  


Criteria effective on September 23, 2002

The criteria for evaluating limitation of motion of the 
cervical spine, as in effect prior to September 23, 2002, 
remained the same, despite other revisions to spine 
evaluation criteria that were made effective on September 23, 
2002.  As previously shown herein above, the preponderance of 
the evidence is against the veteran's claim for a rating 
higher than 10 percent under Codes 5003, 5010, and 5290.  

The regulation pertaining to evaluating intervertebral disc 
syndrome was revised, however, effective on September 23, 
2002.  As noted above, service connection is not in effect 
for intervertebral disc syndrome.  In any case, as discussed 
above, service connection for a disc condition is not 
established, nor is there objective evidence to show that a 
disc syndrome is associated with his service-connected 
degenerative joint disease of the cervical spine.  As such, 
evaluation of the veteran's cervical spine disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003) is not in 
order.  

Criteria effective on September 26, 2003

The Board finds that under the evaluation criteria effective 
on September 26, 2003, the record does not demonstrate the 
requisite objective manifestations to support the assignment 
of rating higher than 10 percent for the cervical spine 
disability. 

The revised evaluations effective on September 26, 2003 are 
for application with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.  

Effective September 26, 2003, the criteria for evaluating 
degenerative arthritis of the spine were revised (the 
evaluation criteria for degenerative arthritis under Code 
5003 were not revised though).  Under such revisions, 
relevant to degenerative arthritis of the cervical spine, a 
10 percent evaluation is warranted for forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or the combined range of motion of the cervical 
spine is greater than 170 degrees but not greater than 335 
degrees; or if there is muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour.  A 20 percent evaluation is warranted for forward 
flexion of the cervical spine greater than 15 degrees, but 
not greater than 30 degrees; or the combined range of motion 
of the cervical spine is not greater than 170 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  38 
C.F.R. § 4.71a, Diagnostic Codes 5242 (effective September 
26, 2003).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left and 
right lateral flexion are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees.  

After applying the revised law to the existing facts in this 
case, the Board finds that the objective medical findings do 
not show that the veteran's cervical spine disability is 
manifested by forward flexion of 30 degrees or less, or by a 
combined range of motion of 170 degrees or less.  Rather, the 
most restrictive range of motion findings in the record are 
reflected in the July 2002 VA examination, and they show 
forward flexion to 40 degrees, backward extension to 50 
degrees, lateral bending on the left to 40 degrees, lateral 
bending on the right to 35 degrees, rotation on the left to 
60 degrees, and rotation on the right to 60 degrees.  
Further, there is no objective evidence on VA examination 
reports or treatment records to demonstrate muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour.  Thus, as a whole, the medical 
evidence does not satisfy the criteria for a 20 percent 
rating under the revised Code 5242.  

Also here is no objective evidence to demonstrate that pain 
on use or during flare-ups results in additional functional 
limitation to the extent that under the revised Code 5242, 
the following is shown:  forward flexion of the cervical 
spine would be 30 degrees or less, or that the combined range 
of motion of the cervical spine would be 170 degrees or less, 
for a rating in excess of 10 percent.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  As 
noted previously, painful motion was taken into account on 
the range of motion studies on the VA examinations in July 
2002 and September 2006.  

As previously discussed, the veteran does not have a spinal 
disc pathology that has been service-connected or related to 
his service-connected degenerative joint disease of the 
cervical spine.     

In sum, the Board finds that the preponderance of the 
evidence is against a rating higher than 10 percent for the 
cervical spine disability under both old rating criteria and 
rating criteria revised effective in September 23, 2002 and 
September 26, 2003.  Thus, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 5107 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Lumbar Spine

The veteran's service-connected degenerative joint disease of 
the lumbar spine is currently evaluated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5242, for 
degenerative arthritis of the spine.  

During the course of the veteran's appeal, the regulations 
pertaining to evaluating disabilities of the spine were 
revised, effective September 23, 2002 and again effective 
September 26, 2003, as noted in the cervical spine discussion 
herein above.  The general discussion pertaining to the 
applicability of old and revised spine rating criteria is 
also relevant to the lumbar spine disability addressed in 
this section, and will thus not be repeated.  The law, as 
applied to the existing facts of this case, is discussed 
herein below.  

The pertinent medical evidence in the file consists of VA 
examinations July 2002 and September 2006, and VA and private 
treatment reports.



Criteria effective prior to September 23, 2002

The Board finds that under the evaluation criteria effective 
prior to September 23, 2002, the preponderance of the 
evidence is against the veteran's claim for a rating higher 
than 10 percent for the lumbar spine disability.  

Under the "old" rating criteria, arthritis due to trauma is 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2002).  Traumatic arthritis is substantiated by X-ray 
findings and rated as degenerative arthritis.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002), degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When there is 
arthritis with at least some limitation of motion, but to a 
degree which would be noncompensable under a limitation-of-
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  VA X-rays of the lumbosacral spine taken in August 
2002 indicate osteophytes from L3 to L4.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002), for 
evaluation of limitation of motion of the lumbar spine, 
slight limitation of motion warrants a 10 percent rating and 
moderate limitation of motion warrants a 20 percent rating.  
The Board finds that the overall objective evidence 
demonstrates that the veteran's lumbar spine is not more than 
slightly limited in motion.  At the time of a VA examination 
in July 2002, the lumbar range of motion was as follows:  
forward flexion from 0 degrees to 60 degrees, backward 
extension from 0 degrees to 5 degrees, and lateral bending on 
the left and right to 10 degrees (rotation was not shown).  
While such findings are reflective of moderate to severe 
limitation of motion, his condition was subsequently shown to 
improve in a substantial manner.  At the time of a VA 
examination in September 2006, the lumbar range of motion was 
as follows:  forward flexion from 0 degrees to 80 degrees 
with discomfort, backward extension from 0 degrees to 30 
degrees without pain, lateral flexion on the left from 0 
degrees to 25 degrees with mild discomfort, lateral flexion 
on the right from 0 degrees to 25 degrees with mild 
discomfort, rotation on the left from 0 degrees to 25 degrees 
with mild discomfort, and rotation on the right from 0 
degrees to 25 degrees with mild discomfort.  VA outpatient 
and private treatment records do not show limitation of 
motion of the lumbar spine, in terms of degrees, any more 
severe than that reflected on the VA examinations.  In light 
of the foregoing, a 10 percent rating is appropriate, and a 
higher rating, 20 percent, is not in order under Code 5292.  

The Board has also considered the veteran's complaints to the 
effect that he has back pain with certain activities such 
heavy lifting and bending.  Also, he reported pain, 
stiffness, weakness, fatigue, a lack of endurance, and 
instability of the spine.  In furnishing range of motion 
findings, the VA examiners considered increased pain with 
motion and, in fact, offered comments in that regard where 
observed.  The VA examiner, however, stated that there was no 
additional limitations with repetition of movement during the 
physical examination as related to pain, fatigue, 
incoordination, weakness, or lack of endurance.  The VA 
examiner in September 2006 noted too that the spine was 
painful on extremes of forward flexion, lateral flexion, and 
rotation.  In short, the Board finds that there is no 
credible objective evidence to show that pain on use or 
during flare-ups results in additional functional limitation 
to the extent that the lumbar spine is moderately limited in 
motion under Diagnostic Code 5292.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The VA examiner in July 2002 diagnosed chronic lumbar spine 
strain.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002), which is the "old" rating criteria for evaluating 
lumbosacral strain, a 10 percent rating is warranted for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent rating is warranted for lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  However, in 
this case, the medical evidence does not support a rating 
higher than 10 percent for the lumbar spine disability under 
Code 5295.  

For example, at the time of the July 2002 VA examination, the 
veteran's lumbar spine was shown to have no evidence of 
muscle atrophy, rigidity, spasm, or wasting.  He was also 
shown to have lateral motion, although it appeared quite 
limited at that time.  Subsequently, at the time of the 
September 2006 VA examination, there was objective painful 
motion but without spasm, weakness, or acute tenderness.  
Further, there was no showing of loss of lateral spine 
motion, unilateral, as required for a 20 percent rating.  
Treatment records in the file are also negative for clinical 
findings indicative of the criteria for a 20 percent rating 
under Code 5295.  Based on the foregoing, the Board finds 
that overall, the evidence does not show that the veteran's 
lumbar spine disability is manifested by symptomatology that 
more nearly approximates the criteria for a 20 percent rating 
under the old version of Code 5295.

The Board further notes that there are no other rating 
criteria by which the veteran would be more appropriately 
evaluated in terms of his service-connected lumbosacral spine 
disability.  Evaluating his disability under provisions 
relevant to intervertebral disc syndrome would be 
unwarranted, given that service connection has not 
specifically been established for such condition.  Moreover, 
a disc syndrome has not been shown to be a part of the 
service-connected disability.  Thus, neither the "old" nor 
the revised regulation pertaining to intervertebral disc 
syndrome is for application in this case.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002); and 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (effective September 23, 2002), 
published at 67 Fed. Reg. 54345-54349 (August 22, 2002).

Criteria effective on September 23, 2002

The criteria for evaluating limitation of motion of the 
lumbar spine and lumbosacral strain, as in effect prior to 
September 23, 2002, remained the same, despite other 
revisions to spine evaluation criteria that were made 
effective on September 23, 2002.  As previously shown herein 
above, the preponderance of the evidence is against the 
veteran's claim for a rating higher than 10 percent under 
Codes 5003, 5010, 5292, and 5295.  

The regulation pertaining to evaluating intervertebral disc 
syndrome was revised, however, effective on September 23, 
2002.  As noted above, service connection is not in effect 
for intervertebral disc syndrome.  In any case, as discussed 
above, there 


is not objective evidence to show that he has a disc 
syndrome.  As such, evaluation of the veteran's lumbar spine 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003) is not in order.  

Criteria effective on September 26, 2003

The Board finds that the record does not demonstrate the 
requisite objective manifestations to support the assignment 
of a rating higher than 10 percent for the lumbar spine 
disability under the evaluation criteria effective on 
September 26, 2003.   

The revised evaluations effective on September 26, 2003 are 
for application with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
See 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine.  

Effective September 26, 2003, the criteria for evaluating 
degenerative arthritis of the spine were revised (the 
evaluation criteria for degenerative arthritis under Code 
5003 were not revised though).  Under such revisions, a 10 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or the combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour.  A 20 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees; or if there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (effective 
September 26, 2003). 

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  

After applying the revised law to the existing facts in this 
case, the Board finds that the objective medical findings, 
overall, do not demonstrate that the veteran's service-
connected lumbar spine disability is manifested by forward 
flexion of 60 degrees or less, or by a combined range of 
motion of 120 degrees or less.  While the VA examination in 
July 2002 did reveal forward flexion to 60 degrees, range of 
motion findings were incomplete as any limitations as to 
rotation were not expressed.  Moreover, the range of motion 
findings showed significant improvement by the time of the 
September 2006 VA examination, which showed forward flexion 
to 80 degrees, backward extension to 30 degrees, lateral 
bending on the left to 25 degrees, lateral bending on the 
right to 25 degrees, rotation on the left to 25 degrees, and 
rotation on the right to 25 degrees.  Further, there is no 
objective evidence on VA examination reports or treatment 
records to demonstrate muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour.  
Thus, a 20 percent rating is not in order under the revised 
Code 5242.  

As noted, the revised Code 5242 is for application with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  Also there is no objective 
evidence to demonstrate that pain on use or during flare-ups 
results in additional functional limitation to the extent 
that under the revised Code 5242, forward flexion of the 
thoracolumbar spine would be 60 degrees or less, or that the 
combined range of motion of the thoracolumbar spine would be 
120 degrees or less, for a 20 percent rating.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
As noted previously, painful motion was taken into account on 
the range of motion studies on the VA examinations in July 
2002 and September 2006.  

As previously discussed in the section herein above, the 
veteran does not have spinal disc pathology.  Thus, a 
separate rating under an appropriate diagnostic code under 
the General Rating Formula for Diseases and Injuries of the 
Spine is not for consideration.   



In sum, the Board finds that the preponderance of the 
evidence is against a rating higher than 10 percent for the 
lumbar spine disability under both old rating criteria and 
rating criteria revised effective in September 23, 2002 and 
September 26, 2003.  Thus, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 5107 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Hypertension

The veteran's hypertension is currently rated as 10 percent 
disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101, for 
hypertension and isolated systolic hypertension.  Under this 
code, hypertension means that the diastolic blood pressure is 
predominantly 90mm., or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  A 10 percent rating is warranted 
for hypertension when diastolic pressure is predominantly 100 
or more, or; systolic pressure is predominantly 160 or more, 
or; with a history of diastolic pressure predominantly 100 or 
more which requires continuous medication for control.  The 
criterion for the next higher rating, 20 percent, is 
diastolic pressure predominantly 110 or more, or systolic 
pressure predominantly 200 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101, including Note 1 (2006).  

VA and private medical records in the file do not show that 
the veteran's diastolic pressure is predominantly 110 or 
more, or that his systolic pressure is predominantly 200 or 
more.  Rather, his hypertension approximates the criteria for 
a 10 percent rating under Diagnostic Code 7101.  VA 
examination reports of July 2002 and September 2006 reflect 
blood pressure readings of 131/66, 140/70, 142/68, 129/66, 
128/68, and 122/71.  Private and VA outpatient records 
reflect blood pressure findings that are approximate to those 
noted on the VA examinations, to include 139/73, 136/70, 
147/67, 144/71, 139/76, 127/61, and 153/81.  The veteran's 
hypertension was well-controlled on continuous medication.  



As the criteria for a 20 percent rating under Diagnostic Code 
7101 have not been demonstrated, the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

A rating than 10 percent for degenerative joint disease of 
the right shoulder is denied.  

A rating higher than 10 percent for degenerative joint 
disease of the cervical spine is denied.  

A rating higher than 10 percent for degenerative joint 
disease of the lumbar spine is denied.  

A rating higher than 10 percent for hypertension is denied.  



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


